Citation Nr: 0814408	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  07-20 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the feet as secondary to exposure to 
herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy of the hands as secondary to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1969 to January 
1971, and 1 month and 15 days of prior service.

The case comes before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which denied the above claims.  In April 2008, the Board 
granted the veteran's motion to have his case advanced on the 
Board's docket.


FINDINGS OF FACT

1.  The veteran's peripheral neuropathy of the feet has been 
continuously symptomatic since service.

2.  The veteran's peripheral neuropathy of the hands has been 
continually symptomatic since service.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the feet was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).

2.  Peripheral neuropathy of the hands was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
peripheral neuropathy of the feet and hands.  Because this 
represents complete grants of the benefits sought on appeal, 
a discussion of VA's duties to notify and assist is not 
necessary.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In order to show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a) (2007).  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes; Hodgkin's disease; Chronic lymphocytic leukemia 
(CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2007).  Note 2 of 
this provision provides that for purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.307(a)(6)(ii) 
provides a 1-year manifestation period from the date of the 
last exposure for acute and subacute peripheral neuropathy.

Additionally, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and organic diseases of the nervous 
system become manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Service medical records reveal no findings or complaints with 
respect to peripheral neuropathy.

In a private medical statement, dated in October 2005, Dr. 
Phillip Smith indicated that he had been treating the veteran 
over the previous 8 years for progressive peripheral 
neuropathy involving mainly the upper extremities, and that 
the veteran had recently developed symptoms of Parkinson's 
such as tremor, micrognathia, and rigidity.  

VA treatment records for the period of July 2005 to January 
2006 reflect that in October 2005, the veteran's past medical 
history was noted to include neuropathy alleged to be caused 
by Agent Orange exposure.  Although neurological examination 
did not reveal any positive findings, the impression included 
neuropathy attributable to Agent Orange exposure.

In a private medical statement, dated in August 2006, Dr. 
Phillip Smith indicated that while the veteran's prior 
physician, Dr. William Barnes, had recently died in a plane 
crash, he recalled a conversation with Dr. Barnes about the 
treatment Dr. Barnes provided to the veteran.  Dr. Barnes 
confirmed that the veteran's symptoms of peripheral 
neuropathy had been ongoing since 1972, and in a subsequent 
undated statement, Dr. Smith noted that the veteran was 
continually bothered by the neuropathy in his hands.  

In a private progress note, dated in August 2007, Dr. Smith 
stated that the veteran had complained of sensory neuropathy 
since he first examined him in 1993.  He reiterated that he 
spoke to his now-deceased physician, Dr. Barnes, 
approximately two years earlier who confirmed that the 
veteran had had sensory neuropathy since the early 1970's.  
Physical examination at this time revealed decreased grip 
strength of the left hand, decreased sensation in the upper 
extremities from the shoulder to the fingertips, decreased 
sensation in the lower extremities from the knee down.  The 
assessment was chronic polyneuropathy.  

In a private medical statement, dated in November 2007, Dr. 
Smith stated that the veteran had complained of continuous 
neuropathic symptoms since 1993 mainly involving the 
veteran's upper extremities.  Dr. Smith explained that the 
veteran had not yet had an electromyogram (EMG) because of 
the expense.  Dr. Smith also again noted the conversation he 
had with the veteran's previous primary doctor, Dr. Barnes.  
Dr. Smith again noted that Dr. Barnes had advised him in a 
conversation that the veteran had complained of these 
symptoms while under his care.  In an addendum to his 
November 2007 statement, dated in February 2008, Dr. Smith 
indicated that the veteran had advised him that he was going 
to undergo nerve conduction and EMG studies at the VA to 
determine the extent of his neuropathy.  

At the veteran's hearing before the Board in March 2008, he 
testified that he did suffer from relevant symptoms while 
still in the service (transcript (T.) at p. 4).  This mostly 
consisted of a coldness and numbness of the hands (T. at p. 
4).  He had the same symptoms in his feet, just not as 
pronounced (T. at p. 5).  He experienced these symptoms 
during service every 10 days to two weeks, and they began 
about the third or fourth month he was in Vietnam (T. at pp. 
6-7).  They had been with him ever since (T. at p. 7).  When 
he got out of the service, he continued to have these 
symptoms, and went to Dr. Barnes about three months after his 
discharge (T. at p. 8).  The treatment the veteran received 
seemed to help temporarily but the numbness later returned 
(T. at p. 9).  He continued to have these symptoms when he 
moved to another area and began going to Dr. Smith (T. at p. 
11).  Dr. Smith was able to discuss the veteran's medical 
history with Dr. Barnes on several occasions prior to the 
death of Dr. Barnes (T. at p. 12).  

The Board has considered the evidence relevant to these 
claims, and initially notes that the first recorded 
manifestation of the veteran's peripheral neuropathy was 
beyond the one year following the veteran's discharge from 
service.  As was noted previously, the VA included 
presumptive service connection for acute and subacute 
peripheral neuropathy under 38 C.F.R. § 3.309(e).  However, 
pursuant to this amendment, note 2 was added to 38 C.F.R. § 
3.309(e) which defined acute and subacute peripheral 
neuropathy as transient peripheral neuropathy that appeared 
within weeks or months of exposure to a herbicide agent and 
resolved within two years of onset, and 38 C.F.R. § 
3.307(a)(6)(ii) was amended to provide a 1-year manifestation 
period from the date of the last exposure for acute and 
subacute peripheral neuropathy.  

Thus, even assuming the veteran's last exposure to Agent 
Orange was the last day of active service in January 1971, 
since the veteran's first symptoms of peripheral neuropathy 
were not recorded with one year of that date, the Board finds 
that he is not entitled to presumptive service connection.  

As was noted previously, however, pursuant to Stefl, VA is 
required to also consider whether the veteran would be 
entitled to service connection on a direct basis under 38 
U.S.C.A. § 1110, or under the non-herbicide agent exposure 
presumptions contained in 38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309(a).  In this regard, while the Board similarly 
finds insufficient evidence to warrant service connection on 
a presumptive basis for peripheral neuropathy as a disease of 
the nervous system under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309(a), the Board finds that the issue of 
entitlement to service connection for this disorder on a 
direct basis requires further scrutiny.

First, the Board notes that there is recent evidence of a 
diagnosis of peripheral neuropathy of the upper and lower 
extremities and current disability is therefore established.  
The Board also notes that although the record does not 
reflect relevant treatment during service or contain an 
opinion which specifically links the veteran's peripheral 
neuropathy to service, either by way of exposure to 
herbicides or otherwise, the Board finds that the statements 
of Dr. Smith that support the veteran's continuity of 
symptoms together with treatment for such symptoms by Dr. 
Barnes and later, Dr. Smith, is sufficient to establish 
continuity of polyneuropathic symptoms after discharge 
pursuant to 38 C.F.R. § 3.303(b).  Thus, since there is no 
opinion that concludes that the veteran's neuropathy of the 
feet and hands is not related to service, giving the veteran 
the benefit of the doubt, the Board finds that service 
connection for peripheral neuropathy of the feet and hands is 
warranted.  38 C.F.R. § 3.303(d).  


ORDER

Entitlement to service connection for peripheral neuropathy 
of the feet is granted.

Entitlement to service connection for peripheral neuropathy 
of the hands is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


